Civil action by plaintiff, as assignee of judgment for bank stock assessment, levied 3 November, 1931, against "C. H. Morrow and W. H. Smith, Trustees," to reform same so as to hold the defendants liable therefor as the real owners of said bank stock at the time of the assessment.
Demurrer ore tenus interposed on the ground that no cause of action is stated in the complaint. Demurrer sustained. Plaintiff appeals.
It is not perceived wherein the present case differs in principle from the case of Jones v. Franklin Estate, 209 N.C. 585, 183 S.E. 732. Moreover, it is conceded that since the levy of the assessment in the instant case, 3 November, 1931, holders of bank stock have been relieved of their double liability by act of Assembly, ch. 99, Public Laws 1935. So, unless the defendants were rendered liable by the original assessment, they cannot now be made liable therefor.
Affirmed.